           Case 1:19-cv-00405-DAD-SAB Document 27 Filed 05/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    PATROCINA A. RAMSEY,                               Case No. 1:19-cv-00405-DAD-SAB

12                  Plaintiff,                           ORDER RE THIRD STIPULATION TO
                                                         CONTINUE DATES IN SCHEDULING
13           v.                                          ORDER

14    FARMERS NEW WORLD LIFE                             (ECF No. 26)
      INSURANCE COMPANY,
15
                    Defendant.
16

17
            On May 26, 2020, a third stipulation was filed to amend the dates in the scheduling
18
     issued on June 6, 2019 and amended on February 18, 2020, and March 26, 2020. The parties
19
     seek a four month extension of all pending dates due to the COVID-19 pandemic which has
20
     made it impossible to complete discovery within the established deadlines. The Court finds that
21
     good cause exists to modify the scheduling order.
22
            Accordingly, IT IS HEREBY ORDERED that the dates in the June 6, 2019 scheduling
23
     order, as modified on February 18, 2020 and March 26, 2020 are AMENDED as follows:
24
            Non-Expert Discovery:                  November 6, 2020
25
            Expert Disclosure:                     November 13, 2020
26
            Supplemental Expert Disclosure:        December 11, 2020
27
            Expert Discovery:                      February 12, 2021
28


                                                    1
            Case 1:19-cv-00405-DAD-SAB Document 27 Filed 05/29/20 Page 2 of 2


 1          Dispositive Motion Filing Deadline:    January 8, 2021

 2          Pre-Trial Conference:                  June 7, 2021, at 1:30 p.m. in Courtroom 5

 3          Trial:                                 August 10, 2021, at 8:30 a.m. in Courtroom 5

 4          All other aspects of the June 6, 2019 scheduling order remain in effect.

 5
     IT IS SO ORDERED.
 6

 7 Dated:      May 29, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
